Citation Nr: 9901002	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

In June 1997, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in February 1998.  The veteran's representative 
filed a brief on appeal in November 1998.  


REMAND

In June 1997, the Board remanded this case so that the 
veteran's service-connected psychiatric disorder (PTSD) might 
be evaluated under the revised criteria for rating such 
disabilities which became effective November 7, 1996.  The 
veteran's claim was to be readjudicated after an examination 
by a psychiatrist.  That examination was conducted in 
September 1997.  The veteran's representative has pointed out 
that the examiner did not make specific findings as to the 
presence or absence of each of the symptoms listed in the 
General Rating Formula for Mental Disorders for a 70 percent 
evaluation under the revised criteria.  The rating formula 
provides that a 70 percent evaluation requires:  

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

The veteran's representative has requested that, prior to a 
final disposition of the veteran's appeal, a VA psychiatrist 
determine whether the veteran currently has the symptoms 
described in the General Formula for Rating Mental Disorders 
required for a 70 percent evaluation.  In order to accord the 
veteran every consideration with respect to his claim for an 
increased rating, the Board will accede to that request.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
physician who conducted the VA 
psychiatric examination in September 
1997, if he is available, supplement the 
report of that examination by stating 
which, if any, of the symptoms mentioned 
in the General Formula for Rating Mental 
Disorders for a 70 percent evaluation 
were present at the time of the 
examination.  

2.  In the event that the physician who 
examined the veteran in September 1997 is 
unavailable, the RO should arrange for 
the veteran to be evaluated by another 
psychiatrist, who should review the 
veteran's medical records and the claims 
file and a copy of this REMAND.  The 
examiner should then:  Determine the 
current nature and severity of the 
veteran's PTSD; make findings as to the 
presence or absence of the symptoms 
listed in the Diagnostic and Statistical 
Manual of Mental Disorders 309.81 (4th 
ed., 1994); make findings as to the 
presence or absence of the symptoms 
required for a 70 percent rating under 
the General Formula for Rating Mental 
Disorders; and assign a Global Assessment 
of Functioning (GAF) score, based on any 
impairment due to PTSD, and explain what 
the score means in terms of the veteran's 
ability to carry out the activities of 
daily living and to function in the 
workplace.  

3.  In the event that a new psychiatric 
examination is scheduled, the RO should 
advise the veteran that, when a claimant, 
without good cause, fails to report for a 
necessary examination, a claim for an 
increased rating shall be denied.  
38 C.F.R. § 3.655 (1998).  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
